INGRAHAM, J.
(dissenting). I cannot agree to the affirmance -of this judgment. It seems to me that, upon the testimony of the plaintiff, the payment of the money which she seeks to recover was the contribution of the capital to this co-partnership or special adventure, and not a loan by the plaintiff to the defendants. The plaintiff testifies:
“I went over to the Dickel Riding Academy, and I saw Mr. Dickel and Kroehie. The question then came up of advancing some money to huy horses. I said I would, if it was mutually understood that I was to have the benefit •of it through my husband receiving a half share of the profits. Dickel and Kroehie, or Mr. Dickel, said then that they would advance half of the amount, Mr. Antony to advance the other half. They would share the expenses and divide the profits. X agreed to do that, and Mr. Antony started out to buy horses, and he brought in one or two.”
Upon cross-examination, in answer to the question, “Why did you advance the money?” the plaintiff stated, “I advanced it for the purpose of doing business with it.” And to the question, “If jou were not to receive anything, any return, any receipt or security, why did you advance the money?” she answered, “I advanced it for the mutual benefit of my husband and myself. I ■considered that, if he had half of the profit of these horses, I was ■satisfied with that. I didn’t see what else I could have asked for. I think that was reasonable and fair. I was willing then to risk the money in the business of buying and selling horses, which Mr. Antony had been engaged in all these many years.” This is the plaintiff’s statement of her understanding of the arrangement under which she advanced the money. It is true the plaintiff testified that the defendants had promised to pay her back the money; but- this appears to have been a promise made after the horses had been sold, and when she was insisting upon a return of the capital invested by her and the share of the profits which had been made out of the transaction. There is nothing to show a loan by the plaintiff to the defendants as a firm or individually, but rather •as a contribution by the plaintiff to the capital of a joint adventure in which Dickel & Kroehie and her husband were jointly interested, the profits of which were to be divided between them.
It seems to be settled that a co-partnership is not liable for money borrowed by one partner for the purpose of contributing his «hare of the capital stock. 17 Am. & Eng. Enc. Law, 1075, 1076, and cases cited; Lindl. Partn. 203; Dooner v. Haws, 21 Misc. Rep. 642, 47 N. Y. Supp. 1112. As this action was based solely upon a loan made to the defendants, the plaintiff has thus failed to prove her cause of action.